189 F.2d 222
AMALGAMATED ASSOCIATION OF STREET, ELECTRIC RAILWAY & MOTORCOACH EMPLOYEES OF AMERICA, DIVISION NO. 1127, Etc., et al.,v.SOUTHERN BUS LINES, Inc.
No. 13388.
United States Court of Appeals Fifth Circuit.
May 10, 1951.

Appeal from the United States District Court for the Southern District of Mississippi; Sidney C. Mize, Judge.
Evelyn Hunt Conner, Bay St. Louis, Miss., L. Barrett Jones, Jackson, Miss., Ben Stevens, Hattiesburg, Miss., for appellants.
Grove Stafford, Alexandria, La., Robert C. Cannada, J. Morgan Stevens, Jackson, Miss., Karl H. Mueller, Fort Worth, Tex., for appellee.
Before HUTCHESON, Chief Judge, and McCORD and BORAH, Circuit Judges.
BORAH, Circuit Judge.


1
The jurisdictional point involved in this case is the same as that involved in the case of Amalgamated Association of Street, Electric Railway, and Motor Coach Employees of America, Division No. 1127 v. Southern Bus Lines, Inc., 5 Cir., 189 F.2d 219, and, on the authority of that decision, the judgment of the District Court is vacated and set aside and the case is remanded to that court with instructions to dismiss for want of jurisdiction.